Exhibit FORM OF PROXY ORE PHARMACEUTICALS INC. PROXY SOLICITED BY THE BOARD OF DIRECTORS FOR THE ANNUAL MEETING OF STOCKHOLDERS TO BE HELD ON OCTOBER 20, 2009 The undersigned hereby appoints the Chief Executive Officerand the Chief Financial Officer of Ore Pharmaceuticals Inc. (the “Company”), or either of them, as attorneys and proxies of the undersigned, with full power of substitution, to vote all of the shares of stock of the Company which the undersigned may be entitled to vote at the Annual Meeting of Stockholders of the Company to be held at the Company's offices located at One Main Street, Cambridge, MA 02142, on Tuesday, October 20, 2009 at 11:00 a.m. local time, and at any and all postponements, continuations and adjournments thereof, with all powers that the undersigned would possess if personally present, upon and in respect of the following matters and in accordance with the following instructions, with discretionary authority as to any and all other matters that may properly come before the meeting. UNLESS A
